Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and  22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 21, a window, a cutout in the label shape, cannot possible be an overlying target pattern entirely covers the base target pattern.  
	With respect to claim 22, what is meant, wherein the overlaying target pattern replaces the base target pattern? So there is no “base target”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cleveland US 5,181,719 (“Cleveland”).
	As per claim 1, Cleveland discloses a target label assembly for overlaying a base target, the base target having a base target pattern including a base target line, at which a weapon is aimed for shooting (target apparatus 10, i.e. a base target with base target line/s/element/s) to be aimed at while aiming a weapon for shooting)(Figs. 1,3; 2:15-3:24; 3:45-5:20), the target label assembly comprising: 
	a face sheet adhered to a removable liner (sheets B/sighting frames 16-18-20-22 comprising a peel away cover sheet 28;) (Fig. 4; 2:15-25; 3:3-11 and 4:4-17); 
	a self-adhesive label shape defined by a tearable line of separation cut in the face sheet the label shape adhered to the removable liner by an adhesive material (label sheets B, wherein each label sheet includes a tearable lines to be separated therefrom, as the sheet are progressively cut-die (Fig. 4; 2:18-25; 3:3-18; 3:6-50 and 4:4-8); also each sheet B/sighting frames 16-18-20-22 includes “back surface” comprising adhesive material that enable it to be adhered to the target 10, i.e. target base; and such back adhesive material is cover by peelable liner/sheet 28 that adhesively connected to each sheet B/sighting frames 16-18-20-22)( (Fig. 4; 2:15-25; 3:3-11 and 4:4-17) , and the label shape (sheets B/sighting frames 16-18-20-22; note: hereinafter the examiner will refer only to frame 18 as the claimed label shape ) including an overlaying target pattern matching and configured to cover the base target pattern (frame 18 overlaying the square-pattern of the base target 10)(Figs. 1, 3 and 4; note 3:45-4:18 regarding the pattern of the target base 10 and the pattern of the sheets/frame 18) and the overlaying target pattern including an overlaying target line matching and configured to cover the base target line or the base target element of the base target pattern (base target pattern 10 comprising dark colored lines 24 and 26 (i.e. base target line or element) which are corresponding to lines/elements 46/48 of frame sheet 18)(Fig. 3 in conjunction to 3:55-4:4 (regarding the line/element of base target 10); and 4:54-67); and 
	an alignment window formed within the label shape across a portion of the overlaying target line (removable frame 16 from frame 18 forming a cutout, window thereof) and across a portion of the overlaying target line (lines 24 and 26)(Fig. 3) , wherein the portion of the overlaying target line aligns with a corresponding portion of the base target line of the base target pattern through the alignment window to align the label shape covering over the base target pattern (vertical lines 24 and 26 of target base 10 to as the square-to-line pattern of the label target are aligned through the alignment window, the opening with frame 18 due to the removable of frame 16) (Fig. 3 and 4:54+ as well as 3:45-4:17).
	As per claim 6, with respect to wherein the face sheet comprises a remaining portion disposed around the label shape, and further comprising a plurality of cut target impact cover labels removable from the remaining portion, note Fig. 5 in conjunction to 4:43-45, as Cleveland states “Hole patches 24 consist of round pieces of laminated paper 40 colored to match the edge portions of sighting frames 16, 18, 20, 22 or being white to match the color of the target face of target sheet 10.”
	Such, patches would have a plurality of covers labels to cover frame, label shape pattern, after a shooting session.
	As per claim 8, Cleveland discloses wherein the alignment window comprises a cut within the label shape (window openings of frame 18, as the removal of frame 16 therefrom comprise a cut with the label shape)(Fig. 3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland as applied to claim 1 above, and further in view of Jones US 4,550,683 (“Jones”).
	As per claim 2, Cleveland is not specific regarding further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections.
	However, in the field of utilizing label sheet-adhesive and a removable liner,  Jones discloses self-adhesive label shape defined by a tearable line of separation cut in the face sheet (a self-adhesive decal including tearable lines score lines 24, 26 to define areas band like areas 28-30)(Fig. 1) to separate the decal/pattern (in this case resemble the letter “O”) therefrom (Figs. 1-3; 3:56-4:9; note also 4:24+ regarding the manner of removing the decal from the sheet A, via score lines-band like areas).  Note in particular Jones’ Figs. 1 and 2 as well as 3:13-25 and 4:10+ regarding second layer 12 which function as a removable liner, and includes score lines 32 and/or 34 (each score line divides the liner 12 into two sections). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections as taught by Jones for the reason that a skilled artisan would have been motivated by Cleveland’s suggestion to use such adhesive-to-separate window as well- known window to remove and adhere the target label (sheets B/sighting frames 16-18-20-22) to base target 10 via such known window.
	The use of a self-adhesive label shape defined by a tearable line of separation cut in the face sheet and further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections is well known and design as window to easily remove the liner therefrom to allow it to adhere to a base (e.g. a base target), and it would have been obvious to include such window within Jones for such reasons.
	As per claim 3, with respect to wherein a first section of the removable liner over the alignment window is foldable back over a second section of the removable liner adhered to the label shape to expose the adhesive material and align the label shape with the base target pattern, note Jones’ Figs. 1-3 and 4:23+ as the folding of liner 12 to remove the liner therefrom (to allow the decal A) to be adhered to a work surface 36 (Fig. 4); note Cleveland’s Figs. 1 and 3 and 4:54+ as the alignment of sheets B/sighting frames 16-18-20-22 with target base 10. 
	As per claim 4, with respect to wherein the alignment window is opened by removal of a face sheet shape from the alignment window upon a folding of the first section, within the modified Cleveland the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly.
	Furthermore, as previously stated in the none-final office action, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Accordingly, the modified device of Cleveland- Jones include such structure and is fully capable to perform as claimed. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland as applied to claim 1 above, and further in view of Chubb US 2,090,930 (“Chubb”).
	As per claim 5, Cleveland is not specific regarding further comprising a second alignment window over a second portion of the overlaying target pattern.
	However, the use of a second alignment window is well known in the art as taught by Chubb (as perforations G within target A (equivalent to the face sheet) align with perforations H of scoring element B (equivalent to base target)(Figs. 1-12; 2 (i.e. right column of page 1): 41-3: 21).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s with a second alignment window as taught by Chubb for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target with a plurality of alignment window to insure a proper an enhance alignment between a front layer target (i.e. a face sheet) and a rear layer (i.e. a base target).   
	As taught by Cleveland there are several alignments lines 30 of sheets B/sighting frames 16-18-20-22 to be align with the base target 10 and a skilled artisan would have determined that within the modified Cleveland it would have been obvious to use such plurality of an alignment windows through the label shape target for alignment purposes.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland as applied to claim 1 above, and further in view of Donaldson US 8,899,591 (“Donaldson”).
	As per claim 7, Cleveland is not specific regarding wherein the alignment window extends inward at an outer peripheral edge of the label shape.
	However, Donaldson discloses , wherein the alignment window extends inward at an outer peripheral edge of the label shape (such as alignment window 28)(Figs. 4 and 5; 4:37-50).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s wherein the alignment window extends inward at an outer peripheral edge of the label shape as taught by Donaldson for the reason that a skilled artisan would have been motivated by Donaldson’s suggestion to use an alignment window at such position.
	Furthermore, with respect to the position of the alignment window, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Such modification would have been merely a matter of obvious engineering choice, without any more.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland.
	As per claim 9, with respect to wherein the registration opening is opened upon a folding of a first section of the removable liner over the registration opening, wherein a removable shape from the registration opening remains on the liner upon folding the first section away from the label shape, as the examiner construed Cleveland’s removable of frame 16  to form a window within frame 18 and each frame includes an adhere liner that needs to be removed (label sheets B, wherein each label sheet includes a tearable lines to be separated therefrom, as the sheet are progressively cut-die (Fig. 4; 2:18-25; 3:3-18; 3:6-50 and 4:4-8) the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner so the an alignment window would have align through the target paten to the target base to be placed accordingly. 
	In addition, as previously stated during prosecution, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Moreover, the manner of folding a removable liner is well known and been utilized with adhere liner for decades and in many applications and been used to easily removed such liner therefrom.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s with such folding of the removable liner for the reason that a skilled artisan would have been motivated
in combining prior art elements according to known methods to yield
predictable results easily removing the removable liner therefrom. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland as applied to claim 1 above, and further in view of Reardon US 2,133,308 (“Reardon”).
	As per claim 10, with respect wherein the overlaying target pattern comprises an overlay plurality of printed nested rings matching a base plurality of printed nested shapes of the base target, wherein one of the overlay plurality of printed nested shapes includes the overlaying target line, note Cleveland’s Figs. 4 and 3 as the nested printed shape of sheets B/sighting frames 18 as the overlying target line (24-26) are matching the printed target of base target 10. 
	Cleveland is not specific regarding the shapes are nested rings.
	However, such nested rings matching pattern is well-known in the art as taught by Reardon, note Reardon’s Fig. 1 regarding nested rings of label shape (target face 1) corresponding to such rings of base target pattern (target 7).as the target pattern includes a plurality of nested rings.  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s printed label as nested rings as taught by Reardon for the reason that a skilled artisan would have been motivated as providing a simple substitution for one known element for another to obtain the predictable results forming a target with any known shape pattern to practice shooting and aiming skills.
	Within the modified Cleveland by the teachings of Reardon the pattern would have been such plurality of printed nested rings.
	With respect to and the alignment window extends across the overlaying target line of the one of the overlay plurality of printed nested rings (again note Cleveland’s Fig. 3 as the window, is the cutout of frame 18 overlying the target line).
	Furthermore, with respect to the shape of the target pattern-to-label shape to include nested rings, as previously mentioned it has been held that if the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
	Thus, the use of printed rings upon the target pattern, by itself, is not accorded much patentability weight, as any well-known pattern would have been an obvious therefrom.
	In addition, attention to Cleveland’s 1: 16-20 “Traditional targets using a bulls eye having progressively enlarged circles therearound were designed for use with open or peep sights and are not particularly suitable for sighting-in telescopic sights”
	And applicant’s page 10:7-4: “A target pattern, such as including nested shapes (e.g., several variously sized, and similarly shaped printed rings or equivalent, such as shown in Fig. 1, one inside another), numbers, and/or other shapes or elements can be included in the toner layer and be a further brighter or contrasting color.”
	Thus, according to such teachings, it is clear that the use of circle nested printed shapes is well-known and would have been obvious to use for such specific shooting trainings.
	With respect to the location of the alignment window across the overlying target line, within the modified Cleveland by the teachings of Reardon the alignment window (as taught by Reardon) would have been in such position, across the line (as taught by Cleveland).
	In addition, with respect to the specific location of the alignment window, it is further noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; 
see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	One of ordinary skills in the art would have determined that the position of the alignment window, at any location, to include across the overlying target line, would be merely a matter of obvious engineering choice that would have not changed the function of the window as alignment window to align the label shape with the base target.   
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland  as applied to claim 1 above, and further in view of Flynn US 2016/0327377 (“Flynn”).
	As per claim 11, Cleveland is not specific regarding wherein the target label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining the overlaying target pattern, overlaying the opaque ink layer, and having a second color different from the first color.
	However, Flynn discloses wherein the target label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining an overlaying target pattern, overlaying the opaque ink layer, and having a second color different from the first color (such as colored substrate 40 (having back and front surfaces 41 and 49); a transparent film 50; an opaque ink layer 60; and toner image 70)(Figs. 1 and 2; pars. [0023]-[0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s label shape wherein the label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining an image of a target, overlaying the opaque ink layer, and having a second color different from the first color as taught by Flynn for the reason that a skilled artisan would have been motivated by Flynn’s suggestions to form such target that the toner layer is formed of discrete particles, suitably with minimal adhesion when applied via an ink release layer, they can have improved scattering properties when the target is hit, causing the visual appearance of gun powder burns surrounding the area of the target penetrated by a projectile, in addition to exposing underlying colored layer(s). The exposure of one or more underlying colors, combined with the visual appearance of powder burns, enhances the enjoyment of using the target labels for target practice (par. [0013]).
	Such modification to Cleveland’s target would have enhanced the use of it as to increase the visual appearance upon an impact from bullets/ shots for training purposes (marksmanship) as well as enjoyment and the alike.

Claims 1, 7-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland US 5,181,719 (“Cleveland “)  in view of Reardon US 2,133,308 (“Reardon”) OR  in the alternative and further in view of Stevens et al US 2004/0200558 (“Stevens”).
	As per claim 1, Cleveland discloses a target label assembly for overlaying a base target, the base target having a base target pattern including a base target line, at which a weapon is aimed for shooting (target apparatus 10, i.e. a base target with base target line/s/element/s) to be aimed at while aiming a weapon for shooting)(Figs. 1,3; 2:15-3:24; 3:45-5:20), the target label assembly comprising: 
	a face sheet adhered to a removable liner (sheets B/sighting frames 16-18-20-22 comprising a peel away cover sheet 28) (Fig. 4; 2:15-25; 3:3-11 and 4:4-17); 
	a self-adhesive label shape defined by a tearable line of separation cut in the face sheet the label shape adhered to the removable liner by an adhesive material (label sheets B, wherein each label sheet includes a tearable lines to be separated therefrom, as the sheet are progressively cut-die (Fig. 4; 2:18-25; 3:3-18; 3:6-50 and 4:4-8); also each sheet B/sighting frames 16-18-20-22 includes “back surface” comprising adhesive material that enable it to be adhered to the target 10, i.e. target base; and such back adhesive material is cover by peelable liner/sheet 28 that adhesively connected to each sheet B/sighting frames 16-18-20-22)( (Fig. 4; 2:15-25; 3:3-11 and 4:4-17) , and the label shape (sheets B/sighting frames 16-18-20-22) including an overlaying target pattern matching and configured to cover the base target pattern (the square-to-line sheets B/sighting frames 16-18-20-22 are overlaying the square-pattern of the base target 10)(Figs. 1, 3 and 4; note 3:45-4:18 regarding the pattern of the target base 10 and the pattern of the sheets B/sighting frames 16-18-20-22; as overlying) and the overlaying target pattern including an overlaying target line matching and configured to cover the base target line or the base target element of the base target pattern (base target pattern 10 comprising dark colored lines 24 and 26 (i.e. base target line or element) which are corresponding to lines/elements 42-44-46-48 of face sheet B)(Fig. 3 in conjunction to 3:55-4:4 (regarding the line/element of base target 10); and 4:54-67); and 
	an alignment markings formed within the label shape across a portion of the overlaying target line, wherein the portion of the overlaying target line aligns with a corresponding portion of the base target line of the base target pattern via the alignment window to align the label shape over the base target pattern (each sheet B/sighting frames 16-18-20-2 includes alignment index white line 30 to be align with the horizontal and vertical lines 24 and 26 of target base 10 to as the square-to-line pattern of the label target (sheets B/sighting frames 16-18-20-22) align with the base target 10 pattern) (Fig. 3 and 4:54+ regarding the manner of placing the label target sheets B/sighting frames 16-18-20-22 upon the base target 10; see also Figs. 1 and 4.as well as 3:45-4:17).
	Cleveland is not specific regarding alignment markings is an alignment window formed through the label shape and across a portion of the overlaying target line or the overlaying target element aligns with a corresponding portion of the base target line or the base target element of the base target pattern through the alignment window to align the label shape over the base target pattern.
	However, in the same field of target devices Reardon discloses and an alignment window formed through a label shape and across a portion of a overlaying target line or an overlaying target element aligns with a corresponding portion of a base target line or a base target element of a base target pattern through the alignment window to align the label shape over the base target pattern (face sheet 1 with target design  2 (corresponding to a face sheet with label shape) including a register opening 11 (an alignment window) and markings 10 of target/face sheet 1(i.e. alignment window formed through a label shape and across a portion of a overlaying target line or an overlaying target); the opening/window 11 is aligns with positioning marks 8 of duplicate target 7 (i.e. base target pattern)(page 1, right column (hereinafter referred as “2”), lines 6-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s alignment window as an alignment window formed through the label shape and across a portion of the overlaying target line or the overlaying target element aligns with a corresponding portion of the base target line or the base target element of the base target pattern through the alignment window to align the label shape over the base target pattern as taught by Reardon for the reason that a skilled artisan would have been motivated in use of known technique to improve similar device in the same way providing window to align the target label pattern with a target base to insure precise alignment to assist a gunman, shooter in marksmanship and the alike.
	Cleveland uses lines (e.g. lines 30) as an alignment window between the target label and the base target, and a skilled artisan would have appreciated that any known alignment window (such for example an alignment window as taught by Reardon) would have been obvious and equally serve the same purposes of alignment between a base target pattern and a face sheet/label shape having a target line/element to aimed at by a weapon for shooting.    
	In addition, it seems as applicant argued that utilizing openings, cutouts within Cleveland as taught by Reardon, somewhat would have weaken Cleveland’s structure (e.g. remarks page 9).  Not coinciding with such own conclusion by applicant and in the hope of expediting prosecution, the examiner notes that utilizing alignment window as openings/cutouts are equally well alignment to marking and the same predictable result of adhere a face sheet upon a base via the alignment window would have occurred as taught by Stevens (Fig. 2 and [0045] as the alignment window 50 either as a cutout/notch/window or markings; also note Figs. 4A-4D in conjunction to [0048]-[0051] as alignments window can be either notch/window or markings as equally alignment window).
	Accordingly, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s alignment window as cutout-window as taught suggested by Stevens for the reason that a skilled artisan would have been motivated by Stevens to utilize any equivalent alignment window as either markings or cutout-window while overlaying a face sheet upon a base. 
	As per claims 7, 8, with respect to wherein the alignment window extends inward at an outer peripheral edge of the label shape (claim 7), and wherein the alignment window comprises a cut within the label shape (claim 8), note Reardon’s Fig. 1 and 2:20-35 regarding the alignment window 11 within face sheet 1 (i.e. label shape).
	As per claim 9, with respect to wherein the registration opening is opened upon a folding of a first section of the removable liner over the registration opening, wherein a removable shape from the registration opening remains on the liner upon folding the first section away from the label shape, within the modified Cleveland the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Reardon’s Fig. 1 regarding lines/markings 10) so the an alignment window would have align through the target paten to the target base to be placed accordingly. 
	In addition, as previously stated during prosecution, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Accordingly, the examiners maintains his position that the modified device of Cleveland-Reardon include such structure and is fully capable to perform as claimed.
	As per claim 10, with respect wherein the overlaying target pattern comprises an overlay plurality of printed nested rings matching a base plurality of printed nested rings of the base target, wherein one of the overlay plurality of printed nested rings includes the overlaying target line, t, note Cleveland’s Figs. 4 and 3 as the nested printed shape of sheets B/sighting frames 16-18-20-22 are matching the printed target of base target 10. In addition, note Reardon’s Fig. 1 regarding nested rings of label shape (target face 1) corresponding to such rings of base target pattern (target 7).as the target pattern includes a plurality of nested rings.  Within the modified Cleveland by the teachings of Reardon the pattern would have been such plurality of printed nested rings.
	With respect to and the alignment window extends across the overlaying target line of the one of the overlay plurality of printed nested rings., within the modified Cleveland by the teachings of Reardon the alignment window (as taught by Reardon) would have been extend through a line for alignment with the base target (as taught by Cleveland). 
	Furthermore, with respect to the shape of the target pattern-to-label shape to include nested rings, as previously mentioned it has been held that if the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").
	Thus, the use of printed rings upon the target pattern, by itself, is not accorded much patentability weight, as any well-known pattern would have been an obvious therefrom.
	In addition, attention to Cleveland’s 1: 16-20 “Traditional targets using a bulls eye having progressively enlarged circles therearound were designed for use with open or peep sights and are not particularly suitable for sighting-in telescopic sights”
	And applicant’s page 10:7-4: “A target pattern, such as including nested shapes (e.g., several variously sized, and similarly shaped printed rings or equivalent, such as shown in Fig. 1, one inside another), numbers, and/or other shapes or elements can be included in the toner layer and be a further brighter or contrasting color.”
	Thus, according to such teachings, it is clear that the use of circle nested printed shapes is well-known and would have been obvious to use for such specific shooting trainings.
	With respect to the location of the alignment window across the overlying target line, within the modified Cleveland by the teachings of Reardon the alignment window (as taught by Reardon) would have been in such position, across the line (as taught by Cleveland).
	In addition, with respect to the specific location of the alignment window, it is further noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; 
see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	One of ordinary skills in the art would have determined that the position of the alignment window, at any location, to include across the overlying target line, would be merely a matter of obvious engineering choice that would have not changed the function of the window as alignment window to align the label shape with the base target.   
	As per claim 21, with respect to wherein the overlaying target pattern entirely covers the base target pattern, note Reardon’s Fig. 1 and 1:51-2:35 and 3:8-28, whereas the face sheet 1 entirely covers the base target 7.
Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland and Reardon (OR  in the alternative and further in view of Stevens) as applied to claim 1 above, and further in view of Jones US 4,550,683 (“Jones”).
	As per claim 2, Cleveland is not specific regarding further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections.
	However, in the field of utilizing label sheet-adhesive and a removable liner,  Jones discloses self-adhesive label shape defined by a tearable line of separation cut in the face sheet (a self-adhesive decal including tearable lines score lines 24, 26 to define areas band like areas 28-30)(Fig. 1) to separate the decal/pattern (in this case resemble the letter “O”) therefrom (Figs. 1-3; 3:56-4:9; note also 4:24+ regarding the manner of removing the decal from the sheet A, via score lines-band like areas).  Note in particular Jones’ Figs. 1 and 2 as well as 3:13-25 and 4:10+ regarding second layer 12 which function as a removable liner, and includes score lines 32 and/or 34 (each score line divides the liner 12 into two sections). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections as taught by Jones for the reason that a skilled artisan would have been motivated by Cleveland’s suggestion to use such adhesive-to-separate window as well- known window to remove and adhere the target label (sheets B/sighting frames 16-18-20-22) to base target 10 via such known window.
	The use of a self-adhesive label shape defined by a tearable line of separation cut in the face sheet and further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections is well known and design as window to easily remove the liner therefrom to allow it to adhere to a base (e.g. a base target), and it would have been obvious to include such window within Jones for such reasons.
	As per claim 3, with respect to wherein a first section of the removable liner over the alignment window is foldable back over a second section of the removable liner adhered to the label shape to expose the adhesive material and align the label shape with the base target pattern, note Jones’ Figs. 1-3 and 4:23+ as the folding of liner 12 to remove the liner therefrom (to allow the decal A) to be adhered to a work surface 36 (Fig. 4); note Cleveland’s Figs. 1 and 3 and 4:54+ as the alignment of sheets B/sighting frames 16-18-20-22 with target base 10. 
	As per claim 4, with respect to wherein the alignment window is opened by removal of a face sheet shape from the alignment window upon a folding of the first section, within the modified Cleveland the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly.
	Furthermore, as previously stated in the none-final office action, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
	Accordingly, the modified device of Cleveland- Jones- Reardon include such structure and is fully capable to perform as claimed. 
 	As per claim 6, with respect to wherein the face sheet comprises a remaining portion disposed around the label shape, note Jones’ Figs. 1, 2 and 4; as well as 4:23+ as the face sheet A comprising remaining portions around the “O” illustration.
	Thus, it would have been obvious to include remaining portion within Cleveland as applying a known technique to a known device ready for improvement to yield predictable results forming a label shape upon a sheet with extra remaining/material as suggested by Jones.  
	With respect to and further comprising a plurality of cut target impact cover labels, notes Cleveland’s Figs. 1 and 5 (4:43-47) regarding strip patches 24 with patches 40 to match the target label removable from the remaining portion.  The strips patches are construed as “remaining portion”.  
	Furthermore, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have appreciated that having a plurality of cut covers as part of the remaining portion around the target label or as separate would have function the same as cover window for holes created by bullets/ shots upon the target label.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland and Reardon (OR  in the alternative and further in view of Stevens) as applied to claim 1 above, and further in view of Chubb US 2,090,930 (“Chubb”).
	As per claim 5, the combination Cleveland- Reardon is not specific regarding further comprising a second alignment window over a second portion of the overlaying target pattern.
	However, the use of a second alignment window is well known in the art as taught by Chubb (as perforations G within target A (equivalent to the face sheet) align with perforations H of scoring element B (equivalent to base target)(Figs. 1-12; 2 (i.e. right column of page 1): 41-3: 21).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland- Reardon’s with a second alignment window as taught by Chubb for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target with a plurality of alignment window to insure a proper an enhance alignment between a front layer target (i.e. a face sheet) and a rear layer (i.e. a base target).   
	As taught by Cleveland there are several alignments lines 30 of sheets B/sighting frames 16-18-20-22 to be align with the base target 10 and a skilled artisan would have determined that within the modified Cleveland it would have been obvious to use such plurality of an alignment windows through the label shape target for alignment purposes.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland  and Reardon (OR  in the alternative and further in view of Stevens)  as applied to claim 1 above, and further in view of Flynn US 2016/0327377 (“Flynn”).
	As per claim 11, the modified Cleveland is not specific regarding wherein the target label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining the overlaying target pattern, overlaying the opaque ink layer, and having a second color different from the first color.
	However, Flynn discloses wherein the target label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining an overlaying target pattern, overlaying the opaque ink layer, and having a second color different from the first color (such as colored substrate 40 (having back and front surfaces 41 and 49); a transparent film 50; an opaque ink layer 60; and toner image 70)(Figs. 1 and 2; pars. [0023]-[0030]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Cleveland’s label shape wherein the label comprises: a colored substrate including at least one paper or plastic layer and having a first color, the colored substrate having a front surface and a back surface; a transparent plastic film having a front surface and a back surface, the back surface of the transparent plastic film overlaying the front surface of the colored substrate; an opaque ink layer overlaying the front surface of the transparent plastic film; and a toner layer defining an image of a target, overlaying the opaque ink layer, and having a second color different from the first color as taught by Flynn for the reason that a skilled artisan would have been motivated by Flynn’s suggestions to form such target that the toner layer is formed of discrete particles, suitably with minimal adhesion when applied via an ink release layer, they can have improved scattering properties when the target is hit, causing the visual appearance of gun powder burns surrounding the area of the target penetrated by a projectile, in addition to exposing underlying colored layer(s). The exposure of one or more underlying colors, combined with the visual appearance of powder burns, enhances the enjoyment of using the target labels for target practice (par. [0013]).
	Such modification to Cleveland’s target would have enhanced the use of it as to increase the visual appearance upon an impact from bullets/ shots for training purposes (marksmanship) as well as enjoyment and the alike.
Claims 12-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cleveland in view of Jones, Reardon, and Chubb OR  in the alternative and further in view of Stevens et al US 2004/0200558 (“Stevens”).
	As per claim 12, Cleveland discloses a target label assembly for overlaying a base target, the base target having a base target pattern including a base target line, at which a weapon is aimed for shooting (a sighting sheets B to adhere onto target apparatus 10(i.e. a base target with base target line/s/element/s) to be aimed at while aiming a weapon for shooting)(Figs. 1-5; 2:15-3:24; 3:45-5:20), the target label assembly comprising: 
	a face sheet adhered to a removable liner (sheets B/sighting frames 16-18-20-22 comprising a peel away cover sheet 28) (Fig. 4; 2:15-25; 3:3-11 and 4:4-17); 
	a self-adhesive label shape defined by a tearable line of separation cut in the face sheet the label shape adhered to the removable liner by an adhesive material (label sheets B, wherein each label sheet includes a tearable lines to be separated therefrom, as the sheet are progressively cut-die (Fig. 4; 2:18-25; 3:3-18; 3:6-50 and 4:4-8); each sheet B/sighting frames 16-18-20-22 includes “back surface” comprising adhesive material that enable it to be adhered to the target 10, i.e. target base; and such back adhesive material is cover by peelable liner/sheet 28 that adhesively connected to each sheet B/sighting frames 16-18-20-22)( (Fig. 4; 2:15-25; 3:3-11 and 4:4-17) , and the label shape (sheets B/sighting frames 16-18-20-22) including an overlaying target pattern matching and configured to cover the base target pattern (the square-to-line sheets B/sighting frames 16-18-20-22 are overlaying the square-pattern of the base target 10)(Figs. 1, 3 and 4; note 3:45-4:18 regarding the pattern of the target base 10 and the pattern of the sheets B/sighting frames 16-18-20-22; as overlying), and the overlaying target pattern including an overlaying target line matching and configured to cover the base target line of the base target pattern (base target pattern 10 comprising dark colored lines 24 and 26 (i.e. base target line or element) which are corresponding to lines/elements 42-44-46-48 of face sheet B)(Fig. 3 in conjunction to 3:55-4:4 (regarding the line/element of base target 10); and 4:54-67) ; and 
	a first alignment window formed within the label shape and across/ about over a first portion of the overlaying target line, a second alignment window formed within the label shape and across/ about a second portion of the overlaying target line on an opposing side from the first portion; wherein each of the first and second alignment window is disposed in a first of the two sections of the liner, and the first and second portions of the overlaying target line align with a corresponding portion of the base target pattern aligns with the first and second portions of the overlaying target line  via the first and second alignment window to align the label shape over the base target pattern (each sheet B/sighting frames 16-18-20-2 includes alignment index white lines 30 to be align with the horizontal and vertical lines 24 and 26 of target base 10, as the square-to-line pattern of the label target (sheets B/sighting frames 16-18-20-22) aligns with the base target’s 10 pattern) (Fig. 3 and 4:54+ regarding the manner of placing the label target sheets B/sighting frames 16-18-20-22 upon the base target 10; see also Figs. 1 and 4.as well as 3:45-4:17).
	Cleveland is not specific regarding his liner including a weakened fold line extending across the liner and dividing the liner into two sections.
	Cleveland is not specific regarding first and second alignment window through the label shape, wherein each alignment window formed through the label shape and across a first portion of the overlaying target line to align the label shape over and   covering the base target pattern for shooting at the overlaying target pattern.
	With respect liner including a weakened fold line extending across the liner and dividing the liner into two sections, Jones discloses self-adhesive label shape defined by a tearable line of separation cut in the face sheet (a self-adhesive decal including tearable lines score lines 24, 26 to define areas band like areas 28-30)(Fig. 1) to separate the decal/pattern (in this case resemble the letter “O”) therefrom (Figs. 1-3; 3:56-4:9; note also 4:24+ regarding the manner of removing the decal from the sheet A, via score lines-band like areas).  Jones also discloses weakened fold line extending across the removable liner and dividing the removable liner into two sections, note Jones’ Figs. 1 and 2 as well as 3:13-25 and 4:10+ regarding second layer 12 which function as a removable liner, and includes score lines 32 and/or 34 (each score line divides the liner 12 into two sections).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections as taught by Jones for the reason that a skilled artisan would have been motivated by Cleveland’s suggestion to use such adhesive-to-separate window as well- known window to remove and adhere the target label (sheets B/sighting frames 16-18-20-22) to base target 10 via such known window.
	The use of a self-adhesive label shape defined by a tearable line of separation cut in the face sheet and further comprising a weakened fold line extending across the removable liner and dividing the removable liner into two sections is well known and design as window to easily remove the liner therefrom to allow it to adhere to a base (e.g. a base target), and it would have been obvious to include such window within Jones for such reasons.
	With respect to a first alignment window through a label target, Reardon discloses alignment window formed through the label shape and across a first portion of the overlaying target line to align the label shape over and partially covering the base target pattern for shooting at the overlaying target pattern (face sheet 1 with target design  2 (corresponding to a face sheet with label shape) including a register opening 11 (an alignment window) and markings 10 of target/face sheet 1(i.e. alignment window formed through a label shape and across a portion of a overlaying target line or an overlaying target); the opening/window 11 is aligns with positioning marks 8 of duplicate target 7 (i.e. base target pattern))(page 1, right column (hereinafter referred as “2”), lines 6-35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland’s alignment window as alignment window formed through the label shape and across a first portion of the overlaying target line to align the label shape over and partially covering the base target pattern for shooting at the overlaying target pattern as taught by Reardon for the same reasons discussed above with respect to claim 1.
	Cleveland uses lines as an alignment window (e.g. lines 30) between the target label and the base target, and a skilled artisan would have appreciated that any known alignment window (such for example an alignment window) would have been obvious and equally serve the same purposes of alignment.
	With respect to a second alignment window, the use of a second alignment window is well known in the art as taught by Chubb (as perforations G within target A (equivalent to the face sheet) align with perforations H of scoring element B (equivalent to base target)(Figs. 1-12; 2 (i.e. right column of page 1): 41-3: 21).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Cleveland-Reardon’s with a second alignment window as taught by Chubb for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a target with a plurality of alignment window to insure a proper an enhance alignment between a front layer target (i.e. a face sheet) and a rear layer (i.e. a base target).   
	As taught by Cleveland there are several alignments lines 30 of sheets B/sighting frames 16-18-20-22 to be align with the base target 10 and, a skilled artisan would have determined that within the modified Cleveland it would have been obvious to use such plurality of an alignment windows through the label shape target for alignment purposes.
	With respect to the label shape adhered over the weakened fold line, within the modified Cleveland by at least the teachings of Jones would have such weakened fold line (e.g. Jones’s Figs. 1-3).  
	Also, it must be recognize that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	Thus, the location of the weakened fold line is merely a matter of obvious engineering/design choice that would have not changed the weekend fold line as window to assist in removing the removable liner while the target label assembly ready to be adhered to the base target.        
	Lastly, as mentioned above with respect to claim 1, it seems as applicant argued that utilizing openings, cutouts within Cleveland as taught by Reardon, somewhat would have weaken Cleveland’s structure (e.g. remarks page 9).  Not coinciding with such own conclusion by applicant and in the hope of expediting prosecution, the examiner notes that utilizing alignment window as openings/cutouts are equally well alignment to marking and the same predictable result of adhere a face sheet upon a base via the alignment window would have occurred as taught by Stevens (Fig. 2 and [0045] as the alignment window 50 either as a cutout/notch/window or markings; also note Figs. 4A-4D in conjunction to [0048]-[0051] as alignments window can be either notch/window or markings as equally alignment window).
	Accordingly, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Cleveland’s alignment window as cutout-window as taught suggested by Stevens for the reason that a skilled artisan would have been motivated by Stevens to utilize any equivalent alignment window as either markings or cutout-window while overlaying a face sheet upon a base. 
	As per claim 13, with respect to wherein the first of the two sections of the removable liner is foldable back over a second of the two sections of the removable liner to adhere a portion of the label shape with the base target pattern, note Jones’ Figs. 1-3 and 4:23+ as the folding of liner 12 to remove the liner therefrom (to allow the decal A) to be adhered to a work surface 36 (Fig. 4); note Cleveland’s Figs. 1 and 3 and 4:54+ as the alignment of sheets B/sighting frames 16-18-20-22 with target base 10. 
	As per claim 14, with respect to wherein each of the first and second alignment windows is opened upon a folding of the first of the two sections, wherein a removable face sheet shape within each of the first and second alignment windows is removed by adhering to the liner upon the folding, within the modified Cleveland the alignment windows (as taught by Reardon and Chubb) are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly.  In addition, as discussed above with respect to claim 4, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Accordingly, the examiners maintains his position that the modified device of Cleveland- Jones- Reardon- Chubb includes such structure and is fully capable to perform as claimed.
	As per claim 15, with respect to wherein the face sheet comprises a remaining portion disposed around the label shape, note Jones’ Figs. 1, 2 and 4; as well as 4:23+ as the face sheet A comprising remaining portions around the “O” illustration; 
	With respect to and further comprising a plurality of cut target impact cover labels, notes Cleveland’s Figs. 1 and 5 (4:43-47) regarding strip patches 24 with patches 40 to match the target label removable from the remaining portion.  The strips patches are construed as “remaining portion”.  
	Furthermore, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have appreciated that having a plurality of cut covers as part of the remaining portion around the target label or as separate would have function the same as cover window for holes created by bullets/ shots upon the target label.
	As per claim 16, with respect to wherein the each of the first and second alignment windows extends inward at an outer peripheral edge of the label shape,; note Chubb’s Figs. 1-12 (as well as 2:40-3:21) regarding the window perforations I and H (in the target A and sheet B, respectively); also, note Reardon’s Fig. 1 regarding lines/markings 10 and register opening 11 (alignment window) within face target 1.
	As per claim 17, with respect to wherein each of the first and second alignment windows comprises a registration opening cut within the label shape, and the registration opening is opened upon the folding of the first of the two sections of the removable liner over the registration opening, within the modified Cleveland the alignment window are cover by material/face sheet that would have been open/exposed upon folding of the liner (e.g. Cleveland’s Fig. 4 and/or Jones’ Figs. 1-3) so the an alignment window would have align through the target paten to the target base to be placed accordingly. Again, as mentioned above claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  With regard to the alignment windows Note Chubb’s Figs. 1-12 (as well as 2:40-3:21) regarding the window perforations I and H (in the target A and sheet B, respectively); also, note Reardon’s Fig. 1 regarding lines/markings 10 and register opening 11 (alignment window) within face target 1.
	As per claim 18, with respect to wherein the overlaying target pattern comprises an overlay plurality of nested shapes matching a base plurality of nested shapes of the base target, note Cleveland’s Figs. 4 and 3 as the nested printed shape of sheets B/sighting frames 16-18-20-22 are matching the printed target of base target 10.  With respect to wherein includes the overlaying target line one of the overlay plurality of nested shapes, within the modified Cleveland by the teachings of Reardon and Chubb the alignment windows (as taught by Reardon and Chubb) would have been extend through a line for alignment with the base target (as taught by Cleveland).  
	As per claim 22, with respect to wherein the overlaying target pattern replaces the base target pattern, to the best of his understating the examiner construed such as the face sheet covers the base patterns as the face sheet pattern as the pattern covers the base target, as note Reardon’s Fig. 1 and 1:51-2:35 and 3:8-28, whereas the face sheet 1 entirely covers the base target 7.
 
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are 
are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument and partially not persuasive.
	First, as now the examiner took a different approach with the reference to Cleveland, as the frame 18 consider as the label shape including ab overlaying pattern configure to cover the base target pattern (10), and also including an alignment window (as the removable frame 16 from frame 18) to be aligned upon the target base (e.g. Fig. 3), i.e. the first rejection, applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged
	Applicant argued that the examiner interprets the limitations to “fit” to his rejection and the modified Cleveland does not disclose such limitations, especially with the regard to the face sheet covers the base target pattern and a target line.
	While arguing so, it seems as applicant arguing the alignment window 30, which is not what the examiner interpret regarding the face sheet covers the base target pattern and the target line.  Such arguments seems as relevant to the second, an alternative rejection and are not persuasive.  

Now, attention to Cleveland’s Fig. 1 as reproduce hereinafter

    PNG
    media_image1.png
    1085
    1000
    media_image1.png
    Greyscale

	It is clear that the base target 10, has a square pattern, and each of targets 14 also include a square pattern, i.e. a matching pattern.  More specifically note Cleveland’s Fig. 3, as it is clearly shown that each target, i.e. frames 16-22, as a square pattern (similar, matching to base pattern 10) and further includes a matching target line (for example target 20 with matching lines 42 and 44). 
 	Thus, contradicting to applicant’s assertions that the examiner interprets the limitations to “fit his rejection”, the examiner asserts that the prior art reads on claimed limitations and there is no “better fit” by the examiner as alleged by applicant. 
	With respect to applicant’s argument that modifying Cleveland to include an alignment window would have weaken Cleveland, such are applicant’s own conclusions not based upon the prior art nor what such teachings would have suggested to those of ordinary skill in the art.  A skilled artisan would have concluded that such modification would have been nothing more than a use of known technique to improve similar device in the same way providing window to align the target label pattern with a target base to insure precise alignment to assist a gunman, shooter in marksmanship and the alike.
 	Nonetheless, not coinciding with applicant’s own conclusions and in the hope of expediting prosecution, as set forth above the examiner notes that utilizing alignment window as openings/cutouts are equally well alignment to marking and the same predictable result of adhere a face sheet upon a base via the alignment window would have occurred as taught by Stevens (Fig. 2 and [0045] as the alignment window 50 either as a cutout/notch/window or markings; also note Figs. 4A-4D in conjunction to [0048]-[0051] as alignments window can be either notch/window or markings as equally alignment window).
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        6/7/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711